           Case 1:21-cv-01117-JLT Document 4 Filed 07/26/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   CHESSY S. DONNELLY,              ) Case No.: 1:21-cv-1117 JLT
                                      )
12            Plaintiff,              ) ORDER VACATING THE SCHEDULING ORDER
                                      ) DATED JULY 23, 2021
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          Plaintiff seeks judicial review of the administrative decision denying his application for Social

18   Security benefits. (See Doc. 1.) Pursuant to General Order No. 615, all actions seeking such review

19   are stayed due to limitations caused by the COVID-19 pandemic and the Commissioner’s inability to

20   prepare a certified administrative record. Accordingly, the Court ORDERS:

21          1.     The Scheduling Order dated July 23, 2021 (Doc. 3) is VACATED; and

22          2.     The action shall remain stayed, pending further order of the Court.

23
24   IT IS SO ORDERED.

25      Dated:    July 26, 2021                             _ /s/ Jennifer L. Thurston
26                                                CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
